Court of Appeals, State of Michigan

                                                ORDER
                                                                               Kathleen Jansen
Melissa Mays v Governor Rick Snyder                                              Presiding Judge

Docket No.     335555, 335725, 335726                                          Karen M. Fort Hood

LC No.         16-000017-MM                                                    Michael J. Riordan
                                                                                 Judges



               The Court orders that the January 25, 2018 opinion is hereby AMENDED. The opinion
contained the following clerical error: On Page 8, Paragraph 2, the op in ion incorrectly refers to June 21,
2015, when in fact, the opinion should read July 21, 2015.

               In all other respects, the January 25, 2018 opinion remains unchanged.




                          A true copy entered and certified by Jerome W. Zimmer Jr., C hief Clerk, on




                                 JAN 2 6 2018
                                         Date